SEC Registration Nos. Nos. 811-03334 and 002-75106 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 69 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 69XX Calvert Social Investment Fund (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): þ immediately upon filing pursuant to paragraph (b) o on (date)pursuant to paragraph (b) o 60days after filing pursuant to paragraph (a)(1) o on (date)pursuant to paragraph (a)(1) o 75days after filing pursuant to paragraph (a)(2) o on (date)pursuant to paragraph (a)(2) of Rule485. EXPLANATORY NOTE This post-effective amendment consists of the following: N-1A Facing Page Part C of the Registration Statement (including signature page) Exhibits (as indicated below) This Post-Effective Amendment is being filed solely for the purpose of filing certain executed copies of exhibits to the Registration Statement. Parts A and B are incorporated by reference to Post-Effective Amendment No. 37 to this Registration Statement, as filed on January 31, 2011. Part C. Other Information Item 28. Exhibits: (a) Declaration Of Trust incorporated by reference to registrant's Post-Effective Amendment No. 30, January 28, 2000, accession number 0000356682-00-000003. (b) By-Laws Of The Trust incorporated by reference to registrant's Post-Effective Amendment No. 30, January 28, 2000, accession number 0000356682-00-000003. (c) Instruments Defining Rights of Security Holders (not applicable). (d)(1) Investment Advisory Agreement incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. Addendum to Investment Advisory Agreement, filed herewith. (d)(2) Investment Sub-Advisory Agreement (Atlanta Capital), incorporated by reference to registrant's Post-Effective Amendment No. 30, January 28, 2000, accession number 0000356682-00-000003. (d)(3) Investment Sub-Advisory Agreement (Profit Investment) incorporated by reference to registrant's Post-Effective Amendment No. 34, January 30, 2003, accession number 0000356682-01-000003. (d)(4) Investment Sub-Advisory Agreement (New Amsterdam) incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. Amended Fee Schedule to Investment Sub-Advisory Agreement, incorporated by reference to registrant's Post-Effective Amendment No. 48, January 30, 2009, accession number 0000356682-09-000002. (e) Underwriting (Distribution) Agreement with Schedules I, II and III, filed herewith. (f) Deferred Compensation Agreement incorporated by reference to registrant's Post-Effective Amendment No. 30, January 28, 2000, accession number 0000356682-00-000003. (g) Custodial Contract incorporated by reference to Registrant's Post-Effective Amendment No. 32, January 31, 2001, accession number 0000356682-01-000002. (h)(1) Consulting Agreement (Ibbotson) incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. (h)(2) Amended Master Transfer Agency and Service Agreement incorporated by reference to registrant's Post-Effective Amendment No. 45, January 31, 2008, accession number 0000356682-08-000001. (h)(3) Servicing Agreement incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. Servicing Agreement Schedule A incorporated by reference to registrant's Post-Effective Amendment No. 44, January 31, 2007, accession number 0000356682-07-000002. (h)(4) Administrative Services Agreement incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. Administrative Services Agreement Schedule A incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. Addendum to Schedule A of Administrative Services Agreement, incorporated by reference to registrant's Post-Effective Amendment No. 47, October 31, 2008, accession number 0000356682-08-000037. (h)(5) Research Agreement with Consultant Stephen H. Moody, incorporated by reference to registrant's Post-Effective Amendment No. 51, January 31, 2011, accession number 0000356682-11-000002. (h)(6) Research Agreement with Consultant Norris A. Dodson IV, incorporated by reference to registrant's Post-Effective Amendment No. 51, January 31, 2011, accession number 0000356682-11-000002. (i) Legal Opinion (not applicable). (j) Other Opinions (not applicable). (k) Omitted Financial Statements (not applicable). (l) Initial Capital Agreements. (m) Plan of Distribution for Class A incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. Plan Schedule A for Class A incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. Plan of Distribution for Class B & C incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. Plan Schedule A for Class B & C incorporated by reference to registrant's Post-Effective Amendment No. 43, January 30, 2006, accession number 0000356682-06-000002. (n) Amended and Restated Rule 18f-3 Multiple Class Plan, filed herewith. (o) Power of Attorney Forms, incorporated by reference to registrant's Post-Effective Amendment No. 51, January 31, 2011, accession number 0000356682-11-000002. (p)(1) Amended Code of Ethics for Advisor (CAMCO) incorporated by reference to registrant's Post-Effective Amendment No. 45, January 31, 2008, accession number 0000356682-08-000001. (p)(2) Code of Ethics for Sub-Adviser (Atlanta Capital), incorporated by reference to registrant's Post-Effective Amendment No. 51, January 31, 2011, accession number 0000356682-11-000002. (p)(3) Code of Ethics for Sub-Adviser (Profit Investment) incorporated by reference to registrant's Post-Effective Amendment No. 46, June 13, 2008, accession number 0000356682-08-000016. (p)(4) Code of Ethics for Sub-Adviser (New Amsterdam), incorporated by reference to registrant's Post-Effective Amendment No. 51, January 31, 2011, accession number 0000356682-11-000002. Item 29.Persons Controlled by or Under Common Control With Registrant Not applicable. Item 30.
